 



EXHIBIT 10.1
AMENDED AND RESTATED
CREDIT AGREEMENT
Dated as of
June 29, 2007
among
SOUTHWEST CONVENIENCE STORES, LLC,
as Borrower
The Lenders Party Hereto,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I Definitions
    1  
SECTION 1.01 Defined Terms
    1  
SECTION 1.02 Terms Generally
    15  
SECTION 1.03 Accounting Terms; GAAP
    16  
SECTION 1.04 UCC Changes
    16  
 
       
ARTICLE II The Credits
    16  
SECTION 2.01 Commitments
    16  
SECTION 2.02 Loans and Borrowings
    17  
SECTION 2.03 Requests for Borrowings
    17  
SECTION 2.04 Reserved
    18  
SECTION 2.05 Funding of Borrowings
    18  
SECTION 2.06 Interest Elections
    18  
SECTION 2.07 Termination and Reduction of Commitments
    20  
SECTION 2.08 Repayment of Loans; Evidence of Debt
    20  
SECTION 2.09 Prepayment of Loans
    22  
SECTION 2.10 Fees
    22  
SECTION 2.11 Interest
    23  
SECTION 2.12 Taxes
    23  
SECTION 2.13 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    24  
SECTION 2.14 Mitigation Obligations; Replacement of Lenders
    26  
 
       
ARTICLE III Yield Protection and Illegality
    27  
SECTION 3.01 Increased Costs
    27  
SECTION 3.02 Alternate Rate of Interest
    28  
SECTION 3.03 Illegality
    28  
SECTION 3.04 Treatment of Affected Borrowings
    29  
SECTION 3.05 Break Funding Payments
    29  
 
       
ARTICLE IV Security
    30  
SECTION 4.01 Collateral
    30  
 
       
ARTICLE V Representations and Warranties
    31  
SECTION 5.01 Organization; Powers
    31  
SECTION 5.02 Authorization; Enforceability
    31  

 



--------------------------------------------------------------------------------



 



Table of Contents
continued

              Page  
SECTION 5.03 Governmental Approvals; No Conflicts
    31  
SECTION 5.04 Financial Condition; No Material Adverse Change
    31  
SECTION 5.05 Properties
    32  
SECTION 5.06 Litigation and Environmental Matters
    32  
SECTION 5.07 Compliance with Laws and Agreements
    33  
SECTION 5.08 Investment and Holding Company Status
    33  
SECTION 5.09 Taxes
    33  
SECTION 5.10 ERISA
    33  
SECTION 5.11 Disclosure
    34  
SECTION 5.12 Indebtedness
    34  
SECTION 5.13 Subsidiaries
    34  
SECTION 5.14 Inventory
    34  
SECTION 5.15 Patents, Trademarks and Copyrights
    34  
SECTION 5.16 Margin Securities
    35  
SECTION 5.17 Labor Matters
    35  
SECTION 5.18 Solvency
    35  
SECTION 5.19 Reserved
    35  
SECTION 5.20 Permits, Licenses, Etc.
    35  
 
       
ARTICLE VI Conditions
    36  
SECTION 6.01 Effective Date
    36  
SECTION 6.02 Each Credit Event
    39    
ARTICLE VII Affirmative Covenants
    40  
SECTION 7.01 Financial Statements and Other Information
    40  
SECTION 7.02 Notices of Material Events
    41  
SECTION 7.03 Existence; Conduct of Business
    41  
SECTION 7.04 Payment of Obligations
    42  
SECTION 7.05 Maintenance of Properties
    42  
SECTION 7.06 Books and Records; Inspection Rights
    42  
SECTION 7.07 Insurance
    42  
SECTION 7.08 Compliance with Laws
    43  
SECTION 7.09 Use of Proceeds
    43  
SECTION 7.10 Compliance with Agreements
    43  
SECTION 7.11 Additional Subsidiaries
    43  
SECTION 7.12 Skinney’s Acquisition
    43  
SECTION 7.13 Environmental Matters
    44  
SECTION 7.14 Further Assurances
    44  

-ii-



--------------------------------------------------------------------------------



 



Table of Contents
continued

              Page  
SECTION 7.15 Ratification
    44  
 
       
ARTICLE VIII Negative Covenants
    44  
SECTION 8.01 Indebtedness
    44  
SECTION 8.02 Liens
    45  
SECTION 8.03 Fundamental Changes
    46  
SECTION 8.04 Investments, Loans, Advances, Guarantees and Acquisitions
    46  
SECTION 8.05 Hedging Agreements
    47  
SECTION 8.06 Restricted Payments; Certain Payments of Indebtedness
    47  
SECTION 8.07 Transactions with Affiliates
    48  
SECTION 8.08 Restrictive Agreements
    48  
SECTION 8.09 Disposition of Assets
    49  
SECTION 8.10 Sale and Leaseback
    49  
SECTION 8.11 Accounting
    50  
SECTION 8.12 Amendment of Material Documents
    50  
SECTION 8.13 Preferred Equity Interests
    50  
SECTION 8.14 Synthetic Repurchases
    50  
 
       
ARTICLE IX Financial Covenants
    50  
SECTION 9.01 Fixed Charge Coverage Ratio
    50  
 
       
ARTICLE X Events of Default
    51  
SECTION 10.01 Default
    51  
SECTION 10.02 Performance by the Administrative Agent
    54  
 
       
ARTICLE XI The Administrative Agent
    54  
 
       
ARTICLE XII Miscellaneous
    56  
SECTION 12.01 Notices
    56  
SECTION 12.02 Waivers; Amendments
    57  
SECTION 12.03 Expenses; Indemnity; Damage Waiver
    58  
SECTION 12.04 Successors and Assigns
    60  
SECTION 12.05 Survival
    64  
SECTION 12.06 Counterparts; Effectiveness
    64  
SECTION 12.07 Severability
    64  
SECTION 12.08 Right of Setoff
    64  
SECTION 12.09 GOVERNING LAW; VENUE; SERVICE OF PROCESS
    65  
SECTION 12.10 WAIVER OF JURY TRIAL
    65  

-iii-



--------------------------------------------------------------------------------



 



Table of Contents
continued

              Page  
SECTION 12.11 Headings
    65  
SECTION 12.12 Confidentiality
    65  
SECTION 12.13 Maximum Interest Rate
    66  
SECTION 12.14 Non-Application of Chapter 346 of Texas Finance Code
    66  
SECTION 12.15 NO ORAL AGREEMENTS
    67  
SECTION 12.16 No Fiduciary Relationship
    67  
SECTION 12.17 Construction
    67  

EXHIBITS

     
“A”
  Form of Term Note
“B”
  Borrowing Request Form
“C”
  Security Agreement
“D”
  Guaranty
“E”
  Contribution and Indemnification Agreement
“F”
  Compliance Certificate
“G”
  Reserved
“H”
  Assignment and Assumption

SCHEDULES

     
1.01
  Lenders and Commitments
5.06
  Disclosed Matters
5.13
  Subsidiaries
5.15
  Patents, Trademarks and Copyrights
8.01
  Existing Indebtedness
8.02
  Existing Liens
8.08
  Existing Restrictive Agreements
8.09(i)
  Transferable Stores

-iv-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
June 29, 2007, among SOUTHWEST CONVENIENCE STORES, LLC, a Texas limited
liability company, as Borrower, the LENDERS party hereto, and WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association, as Administrative Agent.
R E C I T A L S:
     A. The Borrower, the Lenders, and Wachovia Bank, National Association, as
Administrative Agent, previously entered into that certain Credit Agreement
dated as of June 6, 2006, as amended by that certain First Amendment to Credit
Agreement dated as of January 29, 2007 (as amended, the “Existing Credit
Agreement”), pursuant to which the Lenders extended credit to the Borrower in
the form of a revolving credit facility and term facility, all on the terms and
conditions set forth therein.
     B. The Lenders are willing to extend credit to the Borrower in the form of
a term facility not to exceed an aggregate principal amount of $95,000,000, upon
and subject to the terms and conditions set forth herein.
     C. The parties hereto desire to amend the Existing Credit Agreement as
hereinafter provided and have agreed for purposes of clarity and ease of
administration, to amend the Existing Credit Agreement and then restate the
Existing Credit Agreement in its entirety by means of this Agreement.
     NOW THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the parties hereto agree as follows, and the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:
ARTICLE I
Definitions
     SECTION 1.01 Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Acquisition” means any transaction or series of related transactions for
the direct or indirect (a) acquisition of all or substantially all of the
property of a Person, or of any business or division of a Person,
(b) acquisition of in excess of 50% of the Equity Interests of any Person, or

Page 1



--------------------------------------------------------------------------------



 



otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person.
     “Acquisition Documents” means all documents executed or provided in
connection with any Acquisition.
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
     “Administrative Agent” means Wachovia Bank, National Association in its
capacity as administrative agent for the Lenders hereunder.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Alon Interests” means Alon USA Interests, LLC, a Texas limited liability
company.
     “Alon USA” means Alon USA Energy, Inc., a Delaware corporation
     “ALOSKI” means ALOSKI, LLC, a Texas limited liability company and
wholly-owned subsidiary of Alon Interests, which limited liability company shall
change its name to “Skinny’s, LLC” immediately after the consummation of the
Skinny’s Acquisition. Any reference herein to “ALOSKI” also means “Skinny’s,
LLC”.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
Prime Rate in effect on such day. Any change in the Alternate Base Rate due to a
change in the Prime Rate shall be effective from and including the effective
date of such change in the Prime Rate.
     “Applicable Margin” means, for any day, (a) with respect to the Loans
comprising each Eurodollar Borrowing, 1.50% over the Adjusted LIBO Rate that is
applicable when any interest rate based on the Adjusted LIBO Rate is determined
under this Agreement, and (b) with respect to the Loans comprising each ABR
Borrowing, 0.0% over the Alternate Base Rate that is applicable when any
interest rate based on the Alternate Base Rate is determined under this
Agreement.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 12.04), and accepted by the Administrative Agent, in the
form of Exhibit “H” or any other form approved by the Administrative Agent.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

Page 2



--------------------------------------------------------------------------------



 



     “Borrower” means Southwest Convenience Stores, LLC, a Texas limited
liability company.
     “Borrowing” means Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
     “Borrowing Request Form” means a certificate in substantially the form of
Exhibit “B”, properly completed and signed by the Borrower requesting a
Borrowing or a conversion or continuation of a Borrowing.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Dallas, Texas are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
     “Capital Expenditures” means, for any period, the additions or replacement
to property, plant and equipment and other capital expenditures of the Borrower,
ALOSKI and their respective Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of the Borrower, ALOSKI and their
respective Subsidiaries, for such period prepared in accordance with GAAP.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Change in Control” means any event, transaction or occurrence as a result
of which Alon USA at any time own and control (directly or indirectly through
various subsidiaries) less than 51% of the economic and voting rights associated
with all of the outstanding Equity Interests of all classes of Borrower.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 3.01(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

Page 3



--------------------------------------------------------------------------------



 



     “Class” means when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Term Loans and, when used in reference to any Commitment, refers to a Term
Loan Commitment.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collateral” has the meaning specified in Section 4.01.
     “Commitment” means a Term Loan Commitment.
     “Compliance Certificate” means a certificate of a Financial Officer of the
Borrower, or Alon USA on behalf of the Borrower, in the form of Exhibit “F”
hereto.
     “Consolidated EBITDA” means, for each period of determination, the sum of
EBITDA of the Borrower, ALOSKI and their respective Subsidiaries, on a
consolidated basis for such period.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Contribution and Indemnification Agreement” means a contribution and
indemnification agreement of the Borrower and each Guarantor, in substantially
the form of Exhibit “E”, as the same may be amended, supplemented, or modified
from time to time.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 5.06.
     “dollars” or “$” refers to lawful money of the United States of America.
     “EBITDA” means, for each period of determination for any Person and its
subsidiaries on a consolidated basis, the sum of (a) consolidated net income
from ordinary operations of such Person and its subsidiaries for such period
(whether positive or negative), plus, (b) each of the following of such Person
and its subsidiaries for such period to the extent actually deducted in arriving
at consolidated net income of such Person and its subsidiaries for such period
and without duplication: depreciation, amortization, taxes and interest expense,
plus (c) minority Equity Interests holders’ interest in income of subsidiaries
of such Person. Without in any way limiting the generality of the foregoing,
consolidated net income from ordinary operations for any period shall not
include the effect of (i) gains for such period from any sale, exchange or other
disposition of any property or assets (other than sales of inventory in the
ordinary course of business), (ii) gains in excess of expenses for such period
from any legal settlements or collection of life insurance proceeds, (iii) any
write-up of any asset, or (iv) non-cash charges, non-recurring charges and
extraordinary charges.

Page 4



--------------------------------------------------------------------------------



 



     “Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, ALOSKI or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity or ownership interests in a Person.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

Page 5



--------------------------------------------------------------------------------



 



     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” has the meaning assigned to such term in Article X.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.14(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.12(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.12(a).
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve, The Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
     “Fixed Charge Coverage Ratio” means as of each date of determination, the
ratio of (a) the sum of the following for the Borrower, ALOSKI and their
respective Subsidiaries on a consolidated basis for the 12-month period ended on
such date of determination (i) Consolidated EBITDA, less (ii) cash taxes during
such period, to (b) the sum of the following for the Borrower, ALOSKI and their
respective Subsidiaries on a consolidated basis for the 12-month period ended on
such date of determination: (i) regularly scheduled principal payments of
Indebtedness scheduled to be paid during such period, whether or not actually
paid, plus (ii) interest expense during such period (but excluding principal
payments and interest expense on any Indebtedness of the Borrower to any
Guarantor and of any Guarantor to the Borrower or any other Guarantor).
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United

Page 6



--------------------------------------------------------------------------------



 



States of America, each State thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” means any Subsidiary that is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “Good Time Acquisition” means the acquisition by Alon Interests of 100% of
the Equity Interests in Good Time Enterprise pursuant to that certain Purchase
Agreement dated March 27, 2006 by and among Alon Interests, Good Time
Enterprise, LLC, a Delaware limited liability company, Good Time Inter-Holding,
LLC, a Delaware limited liability company, and Good Time Stores, Inc., a
Delaware corporation.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
     “Guarantors” means Alon USA, Alon Interests, ALOSKI, GTS Licensing Company,
Inc. Abilene Pump & Electric Inc., and all of the Subsidiaries of Borrower,
ALOSKI, Abilene Pump & Electric Inc. and/or GTS Licensing Company, Inc. as of
the Effective Date (except any Foreign Subsidiary) and each other Subsidiary
that at any time executes a Guaranty in favor of the Administrative Agent and
the Lenders.
     “Guaranty” means the guaranty agreement of each Guarantor in favor of the
Administrative Agent and the Lenders, in substantially the form of Exhibit “D”
hereto, as the same may be amended, supplemented, or modified from time to time.

Page 7



--------------------------------------------------------------------------------



 



     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hedging Agreement” means any swap agreement as defined in 11 U.S.C. §101.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
obligations secured by (or for which the holder of such obligations has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the obligations secured thereby
have been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person in respect of letters of credit, letters
of guaranty, bankers’ acceptances, surety or other bonds and similar
instruments, (j) all liabilities of such Person in respect of unfunded vested
benefits under any Plan and (k) payment obligations with respect to Hedging
Agreements, provided that for purposes of this definition, the amount of the
obligation of any Person under any Hedging Agreement shall be the amount
determined, in respect thereof as of the end of the most recently ended month,
based on the assumption that such Hedging Agreement has terminated at the end of
such month, and in making such determination, if such Hedging Agreement provides
for the netting of amounts payable by and to each party thereto or if any
Hedging Agreement provides for the simultaneous payment of amounts by and to
each party, then in each such case, the amount of such obligation shall be the
net amount so determined. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the 1st day
of each month and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part.
     “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months
thereafter, as the Borrower may elect, and

Page 8



--------------------------------------------------------------------------------



 



provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
     “Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.
     “Lenders” means the Persons listed on Schedule 1.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Moneyline Telerate
Markets (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Loan Documents” means this Agreement and all promissory notes, security
agreements, pledge agreements, deeds of trust, assignments, guaranties,
subordination agreements, and other

Page 9



--------------------------------------------------------------------------------



 



instruments, documents, and agreements executed and delivered pursuant to or in
connection with this Agreement, as such instruments, documents, and agreements
may be amended, modified, renewed, extended, or supplemented from time to time,
but the term “Loan Documents” shall not include Hedging Agreements.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property, operations, condition (financial or otherwise) or
prospects, of the Borrower, ALOSKI and their respective Subsidiaries taken as a
whole, (b) the ability of the Borrower to pay and perform any of the material
Obligations, (c) the ability of the Guarantors, collectively, to pay and perform
any of the material Obligations, (d) any of the material rights of or benefits
available to the Administrative Agent and the Lenders under this Agreement or
any of the other Loan Documents, or (e) the validity or enforceability of this
Agreement or any of the other Loan Documents.
     “Material Indebtedness” means Indebtedness (other than the Loans),
including obligations in respect of one or more Hedging Agreements, and
contractual obligations of any one or more of the Borrower, ALOSKI and their
respective Subsidiaries in an aggregate principal amount exceeding $500,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any of the Borrower, ALOSKI and their respective Subsidiaries in
the aggregate in respect of any Hedging Agreement at any time shall be the
amount of its payment obligations thereunder determined as provided in clause
(k) of the definition of “Indebtedness” set forth in this Section 1.01.
     “Maximum Rate” means, at any time and with respect to any Lender, the
maximum rate of interest under applicable law that such Lender may charge the
Borrower. The Maximum Rate shall be calculated in a manner that takes into
account any and all fees, payments, and other charges in respect of the Loan
Documents that constitute interest under applicable law. Each change in any
interest rate provided for herein based upon the Maximum Rate resulting from a
change in the Maximum Rate shall take effect without notice to the Borrower at
the time of such change in the Maximum Rate. For purposes of determining the
Maximum Rate under Texas law, the applicable rate ceiling shall be the weekly
ceiling described in, and computed in accordance with, Chapter 303 of the Texas
Finance Code.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Notes” means the Term Notes.
     “Obligations” means (i) all obligations (including, but not limited to the
Treasury Obligations), indebtedness, and liabilities of Alon USA and Alon
Interests to the Administrative Agent and the Lenders, or any of them, arising
pursuant to the Guaranty, and (ii) all obligations (including, but not limited
to the Treasury Obligations), indebtedness, and liabilities of

Page 10



--------------------------------------------------------------------------------



 



Borrower, ALOSKI and their respective Subsidiaries, or any of them, to the
Administrative Agent and the Lenders, or any of them, arising pursuant to any of
the Loan Documents or Hedging Agreements, now existing or hereafter arising,
whether direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, and all interest accruing
thereon and all attorneys’ fees and other expenses incurred in the enforcement
or collection thereof.
     “Obligors” means the Borrower and the Guarantors.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Acquisitions” means acquisition (by construction, purchase,
through a merger or otherwise) (i) assets or a line of business which constitute
or comprise Growth Assets or Additional Assets or (ii) Equity Interests of a
Person, provided that such person shall be a going concern and shall be in a
similar line of business as that of the Borrower, ALOSKI and their respective
Subsidiaries as conducted during such time; provided that at the time of any
transaction described in (i) or (ii) above (x) no Default is existing or would
result therefrom; (y) the aggregate consideration paid in connection with such
acquisition and any related acquisitions pursuant to this paragraph shall not
exceed $25,000,000 in the aggregate and (z) the acquisition shall not result in
a Lien on any of the Collateral except in favor of Administrative Agent.
     “Permitted Encumbrances” means:

  (a)   Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 7.04;     (b)   carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, landlords’ and other like Liens imposed
by law, arising in the ordinary course of business and securing obligations that
are not overdue by more than 30 days or are being contested in compliance with
Section 7.04;     (c)   pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations;     (d)   deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;     (e)   judgment liens in respect of
judgments that do not constitute an Event of Default under clause (k) of
Article X; and

Page 11



--------------------------------------------------------------------------------



 



  (f)   easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower, ALOSKI or any of their respective Subsidiaries;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
     “Permitted Investments” means:

  (a)   direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;     (b)   investments in certificates of
deposit, banker’s acceptances and time deposits maturing within 180 days from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market and other deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof which has a tier 1 capital ratio of not less than
6%, and, with respect to such certificates of deposit, banker’s acceptances and
time deposits issued by any particular commercial bank, in an amount not
exceeding 10% of such commercial bank’s unimpaired capital;     (c)   fully
collateralized repurchase agreements with a term of not more than 30 days for
securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (b) above;     (d)  
Acquisition of convenience stores consistent with existing operations; and    
(e)   Investments other than those listed in (a) through (d) above in the
aggregate amount of $2,000,000 during the term of this Agreement.

     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
     “Prime Rate” means the rate of interest per annum announced from time to
time by Wachovia Bank, National Association, as its prime rate in effect at its
principal office in

Page 12



--------------------------------------------------------------------------------



 



Charlotte, North Carolina; each change in the Prime Rate shall be effective from
and including the date such change is announced as being effective.
     “Register” has the meaning set forth in Section 12.04.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means, at any time, Lenders having Term Loans
representing more than 66-2/3% of the sum of the total outstanding Term Loans at
such time.
     “Restricted Indebtedness” means Indebtedness of the Borrower, ALOSKI or any
of their respective Subsidiaries, the payment, prepayment, redemption,
repurchase or defeasance of which is restricted under Section 8.06.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests of the
Borrower, ALOSKI or any of their respective Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests of the
Borrower, ALOSKI or any of their respective Subsidiaries or any option, warrant
or other right to acquire any Equity Interests of the Borrower, ALOSKI or any of
their respective Subsidiaries.
     “S&P” means Standard & Poor’s.
     “Security Agreement” means the Security Agreement(s), whether one ore more,
of the Borrower, ALOSKI and any of their respective Subsidiaries in favor of the
Administrative Agent for the benefit of the Administrative Agent, and the
Lenders, in substantially the form of Exhibit “C” hereto, as the same may be
amended, supplemented or modified from time to time.
     “Skinny’s Acquisition” means the merger of Skinny’s, Inc., a Texas
corporation, with and into ALOSKI pursuant to the Skinny’s Merger Agreement.
     “Skinny’s Acquisition Documents” has the meaning specified in Section 6.01.
     “Skinny’s Merger Agreement” that certain Agreement and Plan of Merger dated
March 2, 2007 by and among Alon Interests, Alon USA, ALOSKI, Skinny’s Inc. and
the Davis Shareholders (as defined therein).
     “Solvent” means, as to any Person, that (a) the aggregate fair market value
of its assets exceeds its liabilities, (b) it has sufficient cash flow to enable
it to pay its Indebtedness as such Indebtedness matures, and (c) it does not
have unreasonably small capital to conduct its business.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is

Page 13



--------------------------------------------------------------------------------



 



subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
     “Subordinated Debt” means all Indebtedness of the Borrower, ALOSKI, any of
their respective Subsidiaries or any Guarantor (in case of Guarantor, to or from
any of the Borrower or any of its subsidiaries) subordinated in right of payment
to the Obligations pursuant to documents containing maturities, amortization
schedules, covenants, defaults, remedies, subordination provisions and other
material terms in form and substance satisfactory to the Administrative Agent
and the Required Lenders.
     “subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
     “Subsidiary” means any subsidiary of the Borrower and any subsidiary of
ALOSKI.
     “Synthetic Purchase Agreement” means any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower, ALOSKI or
any of their respective Subsidiaries is or may become obligated to make (i) any
payment in connection with a purchase by any third party from a Person other
than the Borrower, ALOSKI or any of their respective Subsidiaries of any Equity
Interest in the Borrower, ALOSKI or any of their respective Subsidiaries, any
warrants, options or other rights to acquire any Equity Interests of the
Borrower, ALOSKI or any of their respective Subsidiaries, or any Restricted
Indebtedness or (ii) any payment (other than on account of a permitted purchase
by it of any Equity Interests in the Borrower, ALOSKI or any of their respective
Subsidiaries, any warrants, options or other rights to acquire any Equity
Interests of the Borrower, ALOSKI or any of their respective Subsidiaries, or
any Restricted Indebtedness) the amount of which is determined by reference to
the price or value at any time of any Equity Interest in the Borrower, ALOSKI or
any of their respective Subsidiaries, any warrants, options or other rights to
acquire any Equity Interests of the Borrower, ALOSKI or any of their respective
Subsidiaries, or any Restricted Indebtedness; provided that no phantom stock or
similar plan providing for payments only to current or former directors,
officers or employees of the Borrower, ALOSKI or any of their respective
Subsidiaries (or their heirs or estates) shall be deemed to be a Synthetic
Purchase Agreement.

Page 14



--------------------------------------------------------------------------------



 



     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Term Loan” means a Loan made pursuant to clause (a) of Section 2.01
hereof.
     “Term Loan Commitment” means, with respect to each Lender as of the
Effective Date, the commitment of such Lender to make a Term Loan hereunder on
the Effective Date, expressed as an amount representing the maximum aggregate
amount of the Term Loan to be made by such Lender hereunder. The initial amount
of each Lender’s Term Loan Commitment is set forth on Schedule 1.01. The
aggregate amount of the Lenders’ Term Loan Commitments as of the Effective Date
is $95,000,000.
     “Term Loan Maturity Date” means July 1, 2017.
     “Term Note” means a promissory note of the Borrower payable to the order of
a Lender, in substantially the form of Exhibit “A” hereto, and all extensions,
renewals, and modifications thereof and all substitutions therefor.
     “Transactions” means the execution, delivery and performance by the
Borrower and each Guarantor of this Agreement and the other Loan Documents to
which it is a party, the borrowing of Loans and the use of the proceeds thereof.
     “Treasury Obligations” means any and all obligations and liabilities of the
Borrower or any of its affiliates to the Administrative Agent and the Lenders,
or any of them or any of their respective affiliates, now existing or hereafter
arising, whether direct, indirect, joint, several, or joint and several, arising
under or in any way relating to or incurred in connection with (a) any deposit
accounts maintained by the Borrower or any of its affiliates with the
Administrative Agent and the Lenders, or any of them or any of their respective
affiliates, (b) any cash management services or treasury administration services
provided by the Administrative Agent and the Lenders, or any of them or any of
their respective affiliates, (c) any documentation relating thereto, or (d) any
services or transactions relating thereto, including without limitation daylight
overdraft exposure.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
     “UCC” means the Uniform Commercial Code as in effect in the State of Texas.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without

Page 15



--------------------------------------------------------------------------------



 



limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
     SECTION 1.03 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
     SECTION 1.04 UCC Changes. All terms used herein which are defined in the
UCC shall, unless otherwise provided, have the meanings ascribed to them in the
UCC both as in effect on the date of this Agreement and as hereafter amended.
The parties intend that the terms used herein which are defined in the UCC have,
at all times, the broadest and most inclusive meanings possible. Accordingly, if
the UCC shall in the future be amended or held by a court to define any term
used herein more broadly or inclusively than the UCC in effect on the date of
this Agreement, then such term as used herein shall be given such broadened
meaning. If the UCC shall in the future be amended or held by a court to define
any term used herein more narrowly, or less inclusively, than the UCC in effect
on the date of this Agreement, such amendment or holding shall be disregarded in
defining terms used in this Agreement.
ARTICLE II
The Credits
     SECTION 2.01 Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make a Term Loan to the Borrower on the Effective
Date in a principal amount not exceeding its Term Loan Commitment. Amounts
repaid in respect of the Term Loans may not be reborrowed.

Page 16



--------------------------------------------------------------------------------



 



     SECTION 2.02 Loans and Borrowings.

  (a)   Each Loan shall be made as part of a Borrowing consisting of Loans of
the same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.     (b)   Subject to Sections 3.02, 3.03 and 3.04, each
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith. Each Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.     (c)   At the commencement of each Interest
Period for any Eurodollar Borrowing, such Borrowing shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $500,000.
Borrowings of more than one Type or Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of five
Eurodollar Borrowings outstanding.     (d)   Notwithstanding any other provision
of this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Term Loan Maturity Date.

     SECTION 2.03 Requests for Borrowings. To request a Term Loan Borrowing, the
Borrower shall notify the Administrative Agent of such request in writing not
later than 11:00 a.m., Dallas, Texas time, three Business Days before the date
of the proposed Borrowing. Each such Borrowing Request shall be irrevocable and
shall be made by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request by means of a Borrowing Request Form signed by the
Borrower. Each such Borrowing Request shall specify the following information in
compliance with Section 2.02:

  (i)   the aggregate amount of the requested Borrowing;     (ii)   the date of
such Borrowing, which shall be a Business Day;     (iii)   whether such
Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;     (iv)   in the
case of a Eurodollar Borrowing, the initial Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; and

Page 17



--------------------------------------------------------------------------------



 



  (v)   the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
     SECTION 2.04 Reserved.
     SECTION 2.05 Funding of Borrowings.

  (a)   Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m., Dallas, Texas time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in Dallas, Texas and designated by the
Borrower in the applicable Borrowing Request.     (b)   Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

     SECTION 2.06 Interest Elections.

  (a)   Each Term Loan Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.

Page 18



--------------------------------------------------------------------------------



 



      Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.    
(b)   To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request by
means of a Borrowing Request Form signed by the Borrower.     (c)   Each
telephonic and written Interest Election Request shall specify the following
information in compliance with Section 2.02 and 2.03:

  (i)   the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);     (ii)   the effective date of the
election made pursuant to such Interest Election Request, which shall be a
Business Day;     (iii)   whether the resulting Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing; and     (iv)   if the resulting Borrowing
is a Eurodollar Borrowing, the Interest Period to be applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of the term “Interest Period”.

      If any such Interest Election Request requests a Eurodollar Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

  (d)   Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.     (e)   If the Borrower fails to
deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such

Page 19



--------------------------------------------------------------------------------



 



      Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.     (f)   A Borrowing of any Class may not be converted to or continued
as a Eurodollar Borrowing if after giving effect thereto (i) the Interest Period
therefor would commence before and end after a date on which any principal of
the Loans of such Class is scheduled to be repaid and (ii) the sum of the
aggregate principal amount of the outstanding Eurodollar Borrowings of such
Class with Interest Periods ending on or prior to such scheduled repayment date
plus the aggregate principal amount of outstanding ABR Borrowings of such Class
would be less than the aggregate principal amount of the Loans of such Class
required to be repaid on such scheduled repayment date.

     SECTION 2.07 Termination and Reduction of Commitments.

  (a)   Unless previously terminated, the Term Loan Commitments shall terminate
at 5:00 p.m., Dallas, Texas time, on the date which is thirty (30) days after
the Effective Date.     (b)   The Borrower may at any time terminate, or from
time to time reduce, the Commitments of any Class; provided that each reduction
of the Commitments of any Class shall be in an amount that is an integral
multiple of $500,000 and not less than $1,000,000, or if less, the amount of
such Commitment.     (c)   The Borrower shall notify the Administrative Agent of
any election to terminate or reduce the Commitments under paragraph (b) of this
Section at least two Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

     SECTION 2.08 Repayment of Loans; Evidence of Debt.

  (a)   The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan as provided in paragraph (b) of this Section.

Page 20



--------------------------------------------------------------------------------



 



  (b)   The Borrower shall repay Term Loan Borrowings in monthly installments of
principal in the amount of $527,777.78 each (which amount is based on a fifteen
(15) year amortization term), the first such installment to be due and payable
on August 1, 2007, with like successive installments of principal to be due and
payable on the 1st day of each month thereafter, and a final installment of all
remaining outstanding principal to be due and payable on the applicable Term
Loan Maturity Date. To the extent not previously paid, all Term Loans shall be
due and payable on the applicable Term Loan Maturity Date. Any prepayment of a
Term Loan Borrowing shall be applied to scheduled repayments of the Term Loan
Borrowings to be made pursuant to this paragraph (b) in inverse order of
maturity; provided, however, that in the event Borrower makes a single
prepayment of $2,500,000 or more, Administrative Agent shall adjust the amount
of successive installments in order to amortize the remaining outstanding
balance of the Term Loan Borrowing over the existing amortization term
applicable to such Term Loan Borrowing. Prior to any repayment of any Term Loan
Borrowings, the Borrower shall select the Borrowing or Borrowings to be repaid
and shall notify the Administrative Agent by telephone (confirmed by telecopy)
of such selection not later than 11:00 a.m., Dallas, Texas time, two Business
Days before the scheduled date of such repayment. Each repayment of a Borrowing
shall be applied ratably to the Loans included in the repaid Borrowing.
Repayments of Term Loan Borrowings shall be accompanied by accrued unpaid
interest on the Term Loan Borrowings.     (c)   Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.     (d)   The Administrative Agent
shall maintain accounts in which it shall record (i) the amount of each Loan
made hereunder, the Class and Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.     (e)   The entries made in
the accounts maintained pursuant to paragraph (c) or (d) of this Section shall
be prima facie evidence of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.     (f)   Reserved.     (g)   The obligation of the Borrower to
repay each Lender for Term Loans made by such Lender and interest thereon shall
be evidenced by a Term Note executed by the Borrower, payable to the order of
such Lender, in the principal amount of such

Page 21



--------------------------------------------------------------------------------



 



      Lender’s Term Commitment as in effect on the date hereof, and initially
dated the date hereof.

     SECTION 2.09 Prepayment of Loans.

  (a)   The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section.     (b)   Prior to any optional or mandatory prepayment of Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (c) of this Section.     (c)   The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing that will be
made before the last day of the applicable Interest Period and shall pay all
amounts required to be paid by Section 3.05 concurrently with such prepayment.
Such notice shall be given not later than 11:00 a.m., Dallas, Texas time, two
Business Days before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.07, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.07. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.11.

     SECTION 2.10 Fees.

  (a)   The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.     (b)   All fees payable
hereunder shall be paid on the dates due, in immediately available funds, to the
Administrative Agent for distribution. Fees paid shall not be refundable under
any circumstances.

Page 22



--------------------------------------------------------------------------------



 



     SECTION 2.11 Interest.

  (a)   The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin.     (b)   The Loans comprising
each Eurodollar Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin.     (c)
  Notwithstanding the foregoing, if an Event of Default shall occur, the Loans
and other amounts payable by the Borrower hereunder shall bear interest, after
as well as before judgment, at a rate per annum equal to (i) in the case of
principal of any Loan, 3% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, including interest and fees, 3% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.     (d)   Accrued interest
on each Loan shall be payable in arrears (1) on each Interest Payment Date for
such Loan, and (2) except as otherwise provided in clause (1) of this paragraph,
upon the Term Loan Maturity Date; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.     (e)   All
interest hereunder shall be computed on the basis of a year of 360 days, except
that interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

     SECTION 2.12 Taxes.

  (a)   Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall

Page 23



--------------------------------------------------------------------------------



 



      pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.     (b)   In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.     (c)   The Borrower shall indemnify the Administrative Agent
and each Lender within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent
or such Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower hereunder (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any penalties, interest and expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.     (d)   As soon
as practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment satisfactory to the
Administrative Agent.     (e)   Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.

     SECTION 2.13 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

  (a)   The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.12,
3.01 or 3.05, or otherwise) prior to 12:00 noon, Dallas, Texas time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 712 Main Street,
Houston, Texas 77002, except that payments pursuant to Sections 2.12, 3.01, 3.05
and 12.03 shall be made directly to the Persons entitled thereto. The

Page 24



--------------------------------------------------------------------------------



 



      Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.     (b)   If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.     (c)   If
any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower, ALOSKI or any of their respective
Subsidiaries or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.     (d)   Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption,

Page 25



--------------------------------------------------------------------------------



 



      distribute to the Lenders, as the case may be, the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.     (e)  
If any Lender shall fail to make any payment required to be made by it pursuant
to Section 2.04(d) or (e), 2.05(b), or 2.13(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

     SECTION 2.14 Mitigation Obligations; Replacement of Lenders.

  (a)   If any Lender requests compensation under Section 3.01, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.12,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 3.01, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all costs and expenses incurred by any Lender in connection
with any such designation or assignment.     (b)   If any Lender requests
compensation under Section 3.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.12, or if any Lender defaults in its obligation
to fund Loans hereunder, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any

Page 26



--------------------------------------------------------------------------------



 



      such assignment resulting from a claim for compensation under Section 3.01
or payments required to be made pursuant to Section 2.12, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

ARTICLE III
Yield Protection and Illegality
     SECTION 3.01 Increased Costs.

  (a)   If any Change in Law shall:

  (i)   impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or     (ii)   impose on any Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender, such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

  (b)   If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.     (c)   A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be in reasonable detail and be conclusive absent manifest error. The
Borrower

Page 27



--------------------------------------------------------------------------------



 



      shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.     (d)   Failure or delay on the part of
any Lender to demand compensation pursuant to this Section shall not constitute
a waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs or reductions incurred more than 270 days prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

     SECTION 3.02 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

  (a)   the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or     (b)   the Administrative Agent is advised by
the Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
     SECTION 3.03 Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to (a) honor its obligation to make Eurodollar
Borrowings hereunder or (b) maintain Eurodollar Borrowings hereunder, then such
Lender shall promptly notify the Borrower (with a copy to the Administrative
Agent) thereof and such Lender’s obligation to make or maintain Eurodollar
Borrowings and to convert other Types of Borrowings into Eurodollar Borrowings
hereunder shall be suspended until such time as such Lender may again make and
maintain Eurodollar Borrowings, in which case (i) all Borrowings which would be
otherwise made by such Lender as Eurodollar Borrowings shall be made instead as
ABR Borrowings and all Borrowings which would otherwise be converted into (or
continued as) Eurodollar Borrowings shall be converted instead into (or shall
remain as) ABR Borrowings and (ii) if such Lender so requests by notice to

Page 28



--------------------------------------------------------------------------------



 



the Borrower (with a copy to the Administrative Agent), all Eurodollar
Borrowings of such Lender shall be automatically converted into ABR Borrowings
on the date specified by such Lender in such notice.
     SECTION 3.04 Treatment of Affected Borrowings. If the Eurodollar Borrowings
of any Lender are to be converted pursuant to Section 3.03 hereof, such Lender’s
Eurodollar Borrowings shall be automatically converted into ABR Borrowings on
the last day(s) of the then current Interest Period(s) for such Eurodollar
Borrowings (or on such earlier date as such Lender may specify to the Borrower
with a copy to the Administrative Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 3.03 hereof
which gave rise to such conversion no longer exist:

  (a)   To the extent that such Lender’s Eurodollar Borrowings have been so
converted, all payments and prepayments of principal which would otherwise be
applied to such Lender’s Eurodollar Borrowings shall be applied instead to its
ABR Borrowings;     (b)   All Borrowings which would otherwise be made or
continued by such Lender as Eurodollar Borrowings shall be made as or converted
into ABR Borrowings and all Borrowings of such Lender which would otherwise be
converted into Eurodollar Borrowings shall be converted instead into (or shall
remain as) ABR Borrowings; and

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 3.03 hereof which gave rise
to the conversion of such Lender’s Eurodollar Borrowings pursuant to this
Section 3.04 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurodollar Borrowings are
outstanding, such Lender’s ABR Borrowings shall be automatically converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurodollar Borrowings to the extent necessary so that, after giving effect
thereto, all Borrowings held by the Lenders holding Eurodollar Borrowings and by
such Lender are held pro rata (as to principal amounts, Types, and Interest
Periods) in accordance with their respective Commitments.
     SECTION 3.05 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.09(c) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.14, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the

Page 29



--------------------------------------------------------------------------------



 



then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be in reasonable detail and be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
ARTICLE IV
Security
     SECTION 4.01 Collateral. To secure full and complete payment and
performance of the Obligations, the Borrower, ALOSKI and their respective
Subsidiaries shall execute and deliver or cause to be executed and delivered the
documents described below covering the property and collateral described in this
Section 4.01 (which, together with any other property and collateral which may
now or hereafter secure the Obligations or any part thereof, is sometimes herein
called the “Collateral”):

  (a)   The Borrower will, and will cause each of the Guarantors (other than
Alon USA and Alon Interests) to, grant to the Administrative Agent, for the
benefit of the Administrative Agent and the Lenders, a first priority security
interest, subject only to those Liens permitted under Section 8.02 of this
Agreement, in all of its accounts, accounts receivable, contract rights,
equipment, machinery, furniture, fixtures, inventory, chattel paper, documents,
instruments, general intangibles, investment property, deposit accounts,
letter-of-credit rights, commercial tort claims, supporting obligations,
intellectual property, and Equity Interests in their respective Subsidiaries,
whether now owned or hereafter acquired, and all products and cash and noncash
proceeds thereof, pursuant to the Security Agreement; provided that not more
than 65% of the Equity Interests of any Foreign Subsidiary shall be required to
be subject to such security interest.     (b)   The Borrower will, and will
cause ALOSKI and each of their respective Subsidiaries to, execute and deliver
and cause to be executed and delivered such further documents and instruments as
the Administrative Agent, in its sole discretion, deems necessary or desirable
to evidence and perfect its Liens in the Collateral.

Page 30



--------------------------------------------------------------------------------



 



ARTICLE V
Representations and Warranties
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that on and as of the date of this Agreement, the Effective Date, the
date of each Borrowing, and after giving effect to the Transactions:
     SECTION 5.01 Organization; Powers. Each of the Borrower, ALOSKI and their
respective Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where because of the nature of
its activities or properties such qualification is required.
     SECTION 5.02 Authorization; Enforceability. The Transactions are within the
powers of the Borrower, ALOSKI and their respective Subsidiaries, and have been
duly authorized by all necessary action. This Agreement and the other Loan
Documents to which Borrower or any Guarantor is a party have been duly executed
and delivered by such Person and constitutes a legal, valid and binding
obligation of such Person, enforceable in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
     SECTION 5.03 Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except filings necessary to perfect
Liens created under the Loan Documents, (b) will not violate any applicable law
or regulation or the charter, by-laws or other organizational documents of the
Borrower, ALOSKI or any of their respective Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower, ALOSKI or
any of their respective Subsidiaries, or their respective assets, or give rise
to a right thereunder to require any payment to be made by the Borrower, ALOSKI
or any of their respective Subsidiaries, except where such violation or default
could not reasonably be expected to result in a Material Adverse Effect, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower, ALOSKI or any of their respective Subsidiaries, other than Liens
created or imposed by the Loan Documents.
     SECTION 5.04 Financial Condition; No Material Adverse Change.

  (a)   The Borrower has heretofore furnished to the Administrative Agent, its,
Skinny’s, Inc. and Alon USA’s internally prepared consolidated balance sheets
and statements of income, stockholders’ equity and cash flows as of and for the
fiscal year ended December 31, 2006. Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of the Alon USA, Borrower, Borrower’s consolidated Subsidiaries and
ALOSKI’s

Page 31



--------------------------------------------------------------------------------



 



      consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to the absence of footnotes; provided that with
respect to Skinny’s, Inc., such financial statements were provided without
representation other than the Borrower is not aware of any modifications that
should be made to the balance sheet, income statement and cash flow statement in
order for such financial statements of Skinny’s, Inc. to be in conformity with
GAAP; and further provided that the Borrower has heretofore furnished to the
Administrative Agent the internally prepared consolidated balance sheets and
statements of income, stockholders’ equity and cash flows for the fiscal year
ended December 31, 2005 for Skinny’s, Inc., and to the best of Borrower’s
knowledge, the 2005 financial statements of Skinny’s, Inc. present fairly, in
all material respects, the financial position and results of operations and cash
flows of Skinny’s, Inc.     (b)   Since December 31, 2006, there has been no
material adverse change in the business, assets, operations or condition,
financial or otherwise, of Alon USA, ALOSKI, Skinny’s, Inc., Borrower and their
respective Subsidiaries, taken as a whole.     (c)   Except as disclosed in the
financial statements referred to above or the notes thereto and except for
Disclosed Matters, after giving effect to the Transactions, none of the
Borrower, ALOSKI nor any their respective Subsidiaries has, as of the Effective
Date, any material contingent liabilities, unusual long term commitments or
unrealized losses.

     SECTION 5.05 Properties.

  (a)   Each of the Borrower, ALOSKI and their respective Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes, and none of the properties,
assets or leasehold interests of the Borrower, ALOSKI or any of their respective
Subsidiaries is subject to any Lien, except as permitted by Section 8.02.    
(b)   Each of the Borrower, ALOSKI and their respective Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower, ALOSKI and their respective Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

     SECTION 5.06 Litigation and Environmental Matters.

  (a)   There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower, ALOSKI or any of their respective

Page 32



--------------------------------------------------------------------------------



 



      Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement,
any of the other Loan Documents or the Transactions.     (b)   Except for the
Disclosed Matters and except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower, nor ALOSKI nor any of their
respective Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.     (c)   Since the date of this Agreement, there has been no change
in the status of the Disclosed Matters that, individually or in the aggregate,
has resulted in, or increased the likelihood of, a Material Adverse Effect.

     SECTION 5.07 Compliance with Laws and Agreements. Each of the Borrower,
ALOSKI and their respective Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.
     SECTION 5.08 Investment and Holding Company Status. Neither the Borrower ,
nor ALOSKI, nor any of their respective Subsidiaries is (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940 or (b) a “holding company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935.
     SECTION 5.09 Taxes. Each of the Borrower, ALOSKI and their respective
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower, ALOSKI or any of their
respective Subsidiaries, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.
     SECTION 5.10 ERISA. No ERISA Event has occurred or is expected to occur
that, when taken together with all other such ERISA Events for which liability
is expected to occur, could reasonably be expected to result in a Material
Adverse Effect. The present value of all accumulated benefit obligations under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $500,000 the
fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of

Page 33



--------------------------------------------------------------------------------



 



all underfunded Plans (based on the assumptions used for purposes of Statement
of Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$500,000 the fair market value of the assets of all such underfunded Plans.
     SECTION 5.11 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it, ALOSKI
or any of their respective Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.
     SECTION 5.12 Indebtedness. The Borrower, ALOSKI and their respective
Subsidiaries have no Indebtedness, except as disclosed on Schedule 8.01 or
otherwise permitted by Section 8.01.
     SECTION 5.13 Subsidiaries. Neither Borrower nor ALOSKI have any
Subsidiaries other than those listed on Schedule 5.13 hereto, and Schedule 5.13
sets forth the jurisdiction of organization of each Subsidiary and the
percentage of the Borrower’s or ALOSKI’S or any Subsidiary’s ownership of the
outstanding voting stock or other ownership or Equity Interests of each
Subsidiary. All of the outstanding Equity Interests of each Subsidiary have been
validly issued, is fully paid, and is nonassessable. The Borrower shall, from
time to time as necessary, deliver to the Administrative Agent an updated
Schedule 5.13 to this Agreement, together with a certificate of an authorized
officer of the Borrower certifying that the information set forth in such
schedule is true, correct and complete as of such date. Any new Subsidiary
(other than Foreign Subsidiaries) must immediately execute a Guaranty.
     SECTION 5.14 Inventory. All inventory of the Borrower, ALOSKI and their
respective Subsidiaries has been and will hereafter be produced in compliance
with all applicable laws, rules, regulations, and governmental standards,
including, without limitation, the minimum wage and overtime provisions of the
Fair Labor Standards Act, as amended (29 U.S.C. §§ 201-219), and the regulations
promulgated thereunder, except any noncompliance that does not have a Material
Adverse Effect.
     SECTION 5.15 Patents, Trademarks and Copyrights. Schedule 5.15 sets forth a
true, accurate and complete listing, as of the date hereof, of all registered
patents, trademarks and copyrights, and applications therefor, of the Borrower,
ALOSKI and their respective Subsidiaries. Except as created or permitted under
the Loan Documents, no Lien exists with respect to the interests of the
Borrower, ALOSKI or any of their respective Subsidiaries in any such patents,
trademarks, copyrights or applications, and neither the Borrower, nor ALOSKI,
nor any of their respective Subsidiaries has transferred or subordinated any
interest it may have in

Page 34



--------------------------------------------------------------------------------



 



such patents, trademarks, copyrights and applications, except for licenses
permitted by Section 8.09(b). The Borrower shall, from time to time as
necessary, deliver to the Administrative Agent an updated Schedule 5.15 to this
Agreement, together with a certificate of an authorized officer of the Borrower
certifying that the information set forth on such schedule is true, correct and
complete as of such date. Upon the request of the Administrative Agent at any
time, the Borrower shall execute and deliver and cause to be executed and
delivered assignments of all registered patents, trademarks, copyrights and
applications therefor included in the Collateral, in favor of the Administrative
Agent for the benefit of the Administrative Agent and the Lenders, which
assignments shall be in form and substance satisfactory to the Administrative
Agent and in proper form (i) for recording in the U.S. Patent and Trademark
Office to properly reflect the Administrative Agent’s security interest in all
U.S. patents, trademarks and applications therefor included in the Collateral
and (ii) for recording with the U.S. Library of Congress to properly reflect the
Administrative Agent’s security interest in all U.S. copyrights and applications
therefor included in the Collateral.
     SECTION 5.16 Margin Securities. Neither the Borrower, nor ALOSKI, nor any
of their respective Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” within the meaning of Regulation T, U
or X of the Board, as amended. No part of the proceeds of any Borrowing will be
used, directly or indirectly, to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying margin stock.
     SECTION 5.17 Labor Matters. Except for any of the following that would not
have a Material Adverse Effect, (a) there are no actual or threatened strikes,
labor disputes, slow downs, walkouts, work stoppages, or other concerted
interruptions of operations that involve any employees employed at any time in
connection with the business activities or operations at any of the Borrower’s,
ALOSKI’s or their respective Subsidiaries’ locations, (b) hours worked by and
payment made to the employees of the Borrower, ALOSKI or their respective
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable laws, rules and regulations pertaining to labor matters,
(c) all payments due from the Borrower, ALOSKI or their respective Subsidiaries
for employee health and welfare insurance, including, without limitation,
workers’ compensation insurance, have been paid or accrued as a liability on its
books, (d) the business activities and operations of the Borrower, ALOSKI and
their respective Subsidiaries are in compliance with the Occupational Safety and
Health Act of 1970, 29 U.S.C. § 651 et seq. and other applicable health and
safety laws, rules and regulations.
     SECTION 5.18 Solvency. On the Effective Date and on the date of each
Borrowing, the Borrower, ALOSKI and each of their respective Subsidiaries are,
and after giving effect to the Transactions and the requested Borrowing and
application of proceeds of the requested Borrowing, will be, Solvent.
     SECTION 5.19 Reserved.
     SECTION 5.20 Permits, Licenses, Etc. The Borrower, ALOSKI and each of their
respective Subsidiaries possess all permits, licenses, patents, patent rights,
trademarks, trademark rights, trade names, trade name rights and copyrights
which are required to conduct

Page 35



--------------------------------------------------------------------------------



 



their respective businesses, except to the extent that failure to do so does not
result in or could not reasonably be expected to result in a Material Adverse
Effect.
ARTICLE VI
Conditions
     SECTION 6.01 Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which the Administrative
Agent (or its counsel) has received (or waived in writing in accordance with
Section 12.02) each of the following, in form and substance satisfactory to the
Administrative Agent:

  (a)   Credit Agreement. Either (i) a counterpart of this Agreement signed on
behalf of each party hereto or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.     (b)   Organizational and Authorization Matters. Such
documents and certificates as the Administrative Agent or its counsel may
request relating to the organization, existence and good standing of the
Borrower, ALOSKI and their respective Subsidiaries, the authorization of the
Transactions, incumbency of officers, specimen signatures and any other legal
matters relating to the Borrower, ALOSKI and their respective Subsidiaries, the
Loan Documents or the Transactions, all in form and substance satisfactory to
the Administrative Agent and its counsel.     (c)   Corporate Structure;
Capitalization; Subordinated Debt. (i) Evidence of the Borrower’s and ALOSKI’s
corporate and subsidiary structure, which evidence and structure shall be
satisfactory to the Administrative Agent; and (ii) copies of all documents
evidencing or relating to the Equity Interests, certified by a Financial Officer
as complete and correct, which documents shall be satisfactory to the
Administrative Agent in all respects.     (d)   Governmental and Third Party
Approvals. All governmental and third-party approvals necessary or advisable, in
the judgment of the Administrative Agent, in connection with the Loans and in
connection with the continuing operations of each of the Borrower, ALOSKI and
their respective Subsidiaries.     (e)   Financial Statements. The financial
statements specified in Section 5.04.     (f)   Notes. The Notes executed by the
Borrower.     (g)   Security Agreement and Guaranty. The Security Agreement
executed by the Borrower and the Guarantors (other than Alon USA and Alon
Interests), and the Guaranty executed by the Guarantors.

Page 36



--------------------------------------------------------------------------------



 



  (h)   Financing Statements. Properly completed Uniform Commercial Code
financing statements naming the Borrower and the Guarantors as debtors and
covering the Collateral.     (i)   Equity Interests. The original certificates
representing the Equity Interests included in the Collateral, together with
transfer powers duly executed in blank by the Borrower and the applicable
Guarantors.     (j)   Instruments and Chattel Paper. The originals of any and
all instruments and chattel paper included in the Collateral, including without
limitation, all promissory notes evidencing all intercompany Indebtedness owed
to Borrower or any Guarantor by Borrower, ALOSKI or any of their respective
Subsidiaries, each endorsed to the order of the Administrative Agent.     (k)  
Intellectual Property Documentation. Documentation satisfactory to the
Administrative Agent, executed by the appropriate parties, (i) for recording in
the U.S. Patent and Trademark Office to properly reflect the Administrative
Agent’s security interest in all U.S. patents, trademarks and applications
therefor of the Borrower and the Guarantors, and (ii) for recording with the
United States Library of Congress to properly reflect the Administrative Agent’s
security interest in all U.S. copyrights and applications therefor of the
Borrower and the Guarantors.     (l)   Field Audit; Due Diligence. Completion
and satisfactory results of all due diligence conducted by the Administrative
Agent.     (m)   Insurance Policies. Certificate(s) of insurance evidencing all
insurance policies required by Section 7.07, together with loss payable
endorsements (where applicable) in favor of the Administrative Agent, for the
benefit of the Administrative Agent and the Lenders, with respect to all
insurance policies covering Collateral.     (n)   Lien Searches. The results of
UCC, tax and judgment lien searches showing all financing statements, other
documents or instruments and tax and judgment liens on file against each of the
Borrower and the Guarantors in such jurisdictions as the Administrative Agent
may require, such searches to be as of a date satisfactory to the Administrative
Agent.     (o)   Opinion of Counsel. Favorable written opinions (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of
Bracewell & Giuliani L.L.P., counsel for the Borrower and ALOSKI and their
respective Subsidiaries and the other Guarantors. Such opinions shall be in form
and substance satisfactory to the Administrative Agent. The Borrower hereby
requests such counsel to deliver such opinions.     (p)   Indebtedness. All
terms of the Material Indebtedness of the Borrower, ALOSKI and their respective
Subsidiaries which shall be satisfactory to the Lenders, and all requisite
consents, approvals and amendments relating to such Material

Page 37



--------------------------------------------------------------------------------



 



      Indebtedness, which shall be in form and substance satisfactory to the
Administrative Agent.     (q)   Compliance Certificate. An initial Compliance
Certificate, dated the Effective Date and signed by a Financial Officer of the
Borrower, or Alon USA on behalf of Borrower, confirming compliance with the
conditions set forth in paragraphs (a), (b) and (c) of Section 6.02 and showing
compliance as of March 31, 2007 with the financial covenants set forth in
Article IX.     (r)   Solvency Certificates. Upon request by Administrative
Agent, Certificates, dated the Effective Date and signed by a Financial Officer
of the Borrower, ALOSKI and each of their respective Subsidiaries certifying as
to the Solvency of the Borrower, ALOSKI and each of their respective
Subsidiaries as of the Effective Date and after giving effect to the
Transactions.     (s)   Fees and Expenses. All fees and other amounts due and
payable on or prior to the Effective Date, including (1) all fees payable to the
Administrative Agent and each Lender under this Agreement or any separate
agreement or fee letter, and (2) to the extent invoiced, reimbursement or
payment of all attorneys’ fees and out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.     (t)   Liens. Evidence,
including payoff letters (including, without limitation, affirmative obligations
of such creditors to promptly file of UCC-3 termination statements with respect
to such existing Liens), that all existing Liens on any assets of each of the
Skinny’s, Inc., Borrower, ALOSKI and their respective Subsidiaries have been or
simultaneously with the Effective Date of this Agreement are being terminated
and/or released.     (u)   Leases. Copies of all real estate leases and
subleases entered into by the Borrower, certified by a Financial Officer as
complete and correct, which leases and subleases shall be satisfactory to the
Administrative Agent in all respects.     (v)   Landlord’s Agreements.
Landlord’s waivers or subordination agreements for each location of Collateral
as the Administrative Agent may require, each in the form and substance
satisfactory to the Administrative Agent and executed by the respective
landlords of such locations.     (w)   Skinny’s Acquisition Documents. True and
correct copies of the Skinny’s Merger Agreement and all other agreements,
consents, instruments certificates and opinions delivered in connection
therewith (the “Skinny’s Acquisition Documents”), which shall all be in full
force and effect. The Skinny’s Acquisition Documents shall not have been
materially amended, supplemented or otherwise modified since the date thereof,
except as may have been consented to in writing by the Lenders. The Skinny’s
Acquisition Documents shall be accompanied by a certificate, dated the Effective
Date, of a officer of each of the Borrower, ALOSKI and each of their respective
Subsidiaries party thereto to such

Page 38



--------------------------------------------------------------------------------



 



      effect. The transactions described in the Skinny’s Acquisition Documents
shall have been consummated materially and substantially in accordance with the
terms and provisions thereof and each of the Borrower, ALOSKI, their respective
Subsidiaries and each other party to the Skinny’s Acquisition Documents shall be
in compliance in all material respects with all the terms of the Skinny’s
Acquisition Documents to which it is a party and the Administrative Agent shall
have received, with a copy of each Lender, a certificate of an officer of each
of the Borrower, ALOSKI and each of their respective Subsidiaries certifying
that the only condition to the consummation of the Skinny’s Acquisition
remaining to be satisfied under the Skinny’s Acquisition Documents is the
delivery of funds sufficient to pay the consideration under the Skinny’s
Acquisition Documents and the receipt of all UCC-3 termination statements with
respect to any Liens encumbering the assets of Skinny’s, Inc. or any of its
subsidiaries.     (x)   Additional Documentation. Such additional documents and
certificates as the Administrative Agent or its counsel may request relating to
the organization, existence and good standing of each of the Borrower, ALOSKI
and their respective Subsidiaries, the authorization of the Transactions, and
any other legal matters relating to the Borrower, ALOSKI, their respective
Subsidiaries, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
any provision of the Loan Documents to the contrary, in the event Borrower fails
to satisfy all of the requirements of this Section 6.01 on or before August 15,
2007, Administrative Agent and Lenders shall have no further obligation to make
any Loan, and Administrative Agent shall have the option to terminate the
Commitments.
     SECTION 6.02 Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, is subject to the satisfaction of the
following conditions:

  (a)   Representations and Warranties. The representations and warranties of
the Borrower set forth in this Agreement and the other Loan Documents shall be
true and correct in all material respects on and as of the date of such
Borrowing.     (b)   No Default. At the time of and immediately after giving
effect to such Borrowing, no Default shall have occurred and be continuing.    
(c)   Borrowing Request Form. With respect to any Borrowing, the Administrative
Agent shall have received, in accordance with Section 2.03, a Borrowing Request
Form, dated the date of such Borrowing, executed by an authorized officer of the
Borrower.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

Page 39



--------------------------------------------------------------------------------



 



ARTICLE VII
Affirmative Covenants
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Administrative Agent and the
Lenders that:
     SECTION 7.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent:

  (a)   (i) within 120 days after the end of each fiscal year of the Borrower,
combined Borrower’s, ALOSKI’s and their respective Subsidiaries’ unaudited,
internally prepared consolidated and consolidating balance sheet and related
statements of operations, income statements, stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on and certified by
a Financial Officer of Borrower (or of Alon USA on behalf of Borrower)(without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower, ALOSKI and their respective
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied subject to the absence of footnotes; and (ii) within
120 days after the end of each fiscal year of the Alon USA, its audited
consolidated and consolidating balance sheet and related statements of
operations, income statements, stockholders’ equity and cash flows as of the end
of and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Alon USA and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;     (b)   within 30 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, combined Borrower’s, ALOSKI’s and their respective Subsidiaries’
internally prepared consolidated and consolidating balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer of Borrower (or
of Alon USA on behalf of Borrower) as presenting fairly in all material respects
the financial condition and results of operations of the Borrower, ALOSKI and
their

Page 40



--------------------------------------------------------------------------------



 



      respective Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;     (c)   concurrently with any delivery of financial
statements under clause (a), a Compliance Certificate of a Financial Officer of
the Borrower, or Alon USA on behalf of Borrower, (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth detailed calculations demonstrating compliance with the
financial covenants set forth herein and (iii) in the case of clause (b) only,
stating whether any change in GAAP or in the application thereof has occurred
since the date of the audited financial statements and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;     (d)   promptly following any request
therefor, such projections, budgets and other information regarding the
operations, business affairs and financial condition of any Guarantor, the
Borrower, ALOSKI or any of their respective Subsidiaries, or compliance with the
terms of this Agreement and the other Loan Documents, as the Administrative
Agent may reasonably request.

     SECTION 7.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

  (a)   the occurrence of any Default;     (b)   the filing or commencement of
any action, suit or proceeding by or before any arbitrator or Governmental
Authority against or affecting the Borrower or any Affiliate thereof that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;     (c)   the occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred, could reasonably be
expected to result in liability of the Borrower, ALOSKI and their respective
Subsidiaries in an aggregate amount exceeding $500,000; and     (d)   any other
development that results in, or could reasonably be expected to result in, a
Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
     SECTION 7.03 Existence; Conduct of Business. The Borrower will, and will
cause ALOSKI and each of their respective Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights,

Page 41



--------------------------------------------------------------------------------



 



licenses, permits, privileges, agreements and franchises material to the conduct
of its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 8.03.
     SECTION 7.04 Payment of Obligations. The Borrower will, and will cause
ALOSKI and each of their respective Subsidiaries to, pay its obligations,
including Tax liabilities, that, if not paid, could result in a Material Adverse
Effect or become a Lien on any of its property, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower,
ALOSKI or such of their respective Susidiaries has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
     SECTION 7.05 Maintenance of Properties. The Borrower will, and will cause
ALOSKI and each of their respective Subsidiaries to keep, maintain and preserve
all property (tangible and intangible) material to the conduct of its business
in good working order and condition, ordinary wear and tear excepted.
SECTION 7.06 Books and Records; Inspection Rights

  (a)   The Borrower will, and will cause ALOSKI and each of their respective
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities. The Borrower will, and will cause ALOSKI and each of
their respective Subsidiaries to, permit any representatives designated by the
Administrative Agent to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such times and
as often as requested; provided, however, that such visits will be conducted no
more than three (3) times in any fiscal year unless a Default or Event of
Default occurs.     (b)   The Borrower will, and will cause ALOSKI and each of
their respective Subsidiaries to, permit any representatives designated by the
Administrative Agent (including any consultants, accountants, lawyers and
appraisers retained by the Administrative Agent) to conduct evaluations and
appraisals of the Borrower’s and/or ALOSKI’s and/or each of their respective
Subsidiaries’ assets, all at such times and as often as requested; provided,
however, that such evaluations and appraisals shall not be requested more than
three (3) times per fiscal year unless a Default or Event of Default occurs. The
Borrower shall pay the fees and expenses of any representatives retained by the
Administrative Agent to conduct any such evaluation or appraisal.

     SECTION 7.07 Insurance. The Borrower will maintain, and will cause ALOSKI
and each of their respective Subsidiaries to maintain, insurance with
financially sound and reputable insurance companies in such amounts and covering
such risks as is usually carried by corporations engaged in similar businesses
and owning similar properties in the same general areas in which the Borrower,
ALOSKI and their respective Subsidiaries operate, provided that in

Page 42



--------------------------------------------------------------------------------



 



any event the Borrower will maintain and cause ALOSKI and each Subsidiary to
maintain workers’ compensation insurance or voluntary benefits and excess
employers liability plans, property insurance, comprehensive general liability
insurance, and products liability insurance satisfactory to the Lenders. Each
property insurance policy covering Collateral shall name the Administrative
Agent as loss payee for the benefit of the Lenders and shall provide that such
policy will not be canceled or reduced without thirty (30) days’ prior written
notice to the Administrative Agent.
     SECTION 7.08 Compliance with Laws. The Borrower will, and will cause ALOSKI
each of their respective Subsidiaries to, and with respect to ERISA will cause
each of its ERISA Affiliates to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
     SECTION 7.09 Use of Proceeds. The proceeds of the Loans will be used only
for the Skinny’s Acquisition and for refinancing existing indebtedness of
Borrower. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.
     SECTION 7.10 Compliance with Agreements. The Borrower will comply, and will
cause ALOSKI and each of their respective Subsidiaries to comply, in all
material respects with all agreements, contracts, and instruments binding on it
or affecting its properties or business.
     SECTION 7.11 Additional Subsidiaries. If any additional Subsidiary is
formed or acquired after the Effective Date, the Borrower will notify the
Administrative Agent and the Lenders thereof and (a) the Borrower will cause
such Subsidiary (except any Foreign Subsidiary) to become a Guarantor within
three Business Days after such Subsidiary is formed or acquired and promptly
take such actions to create and perfect Liens on such Subsidiary’s assets to
secure the Obligations as the Administrative Agent or the Required Lenders shall
request, (b) if any Equity Interest in or Indebtedness of such Subsidiary are
owned by or on behalf of the Borrower or any Guarantor, the Borrower will cause
such Equity Interests and promissory notes evidencing such Indebtedness to be
pledged to the Administrative Agent and the Lenders within three Business Days
after such Subsidiary is formed or acquired (except that, if such Subsidiary is
a Foreign Subsidiary, shares of common stock of such Subsidiary to be pledged
may be limited to 65% of the outstanding shares of common stock of such
Subsidiary), and (c) Borrower and each Guarantor will execute and deliver a
Contribution and Indemnification Agreement.
     SECTION 7.12 Skinney’s Acquisition. Simultaneously with the consummation of
the Skinny’s Acquisition, (a) the Borrower must cause ALOSKI and each of
ALOSKI’S Subsidiaries to execute a Guaranty and become Guarantors, and promptly
take such actions to create and perfect Liens on the assets of ALOSKI and its
Subsidiaries to secure the Obligations as the Administrative Agent or the
Required Lenders shall request, (b) if any Equity Interest in or Indebtedness of
such Subsidiary are owned by or on behalf of the Borrower or any Guarantor, the
Borrower will cause such Equity Interests and promissory notes evidencing such
Indebtedness to be pledged to the Administrative Agent and the Lenders
simultaneously with the acquisition of such subsidiary (except that, if such
subsidiary is a Foreign subsidiary, shares of

Page 43



--------------------------------------------------------------------------------



 



common stock of such subsidiary to be pledged may be limited to 65% of the
outstanding shares of common stock of such subsidiary), and (c) Borrower and
each Guarantor will execute and deliver a Contribution and Indemnification
Agreement.
     SECTION 7.13 Environmental Matters. The Borrower shall cause each
Subsidiary to comply in all material respects with all limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules, and timetables contained in any Environmental Laws.
     SECTION 7.14 Further Assurances. The Borrower will, and will cause each
Subsidiary to, execute and deliver such further agreements and instruments and
take such further action as may be requested by the Administrative Agent to
carry out the provisions and purposes of this Agreement and the other Loan
Documents and to create, preserve, and perfect the Liens of the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders, in the
Collateral.
     SECTION 7.15 Ratification. The Borrower will, and will cause each Guarantor
to deliver on or before August 15, 2007, certified copies of executed
resolutions of the Borrower and each Guarantor specifically ratifying the
authority of Borrower and Guarantors to execute and deliver each of the Loan
Documents, and to perform their obligations under each of the Loan Documents.
ARTICLE VIII
Negative Covenants
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Administrative Agent and the Lenders
that:
     SECTION 8.01 Indebtedness. The Borrower will not, and will not permit
ALOSKI or any of their respective Subsidiaries to, create, incur, assume or
permit to exist any Indebtedness, including without limitation Subordinated
Debt, except:

  (a)   Indebtedness created hereunder;     (b)   Indebtedness existing on the
date hereof and set forth in Schedule 8.01, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date;     (c)  
Indebtedness of the Borrower to any Guarantor and of any Guarantor to the
Borrower or any other Guarantor;

Page 44



--------------------------------------------------------------------------------



 



  (d)   Guarantees by the Borrower of Indebtedness (other than Guarantees in
favor of Administrative Agent) of any Guarantor which when combined do not
exceed $250,000 in the aggregate;     (e)   Guarantees in favor of
Administrative Agent;     (f)   Capital Lease Obligations (including those set
forth in Schedule 8.01), provided that no Default exists or results therefrom;  
  (g)   purchase money Indebtedness of the Borrower, ALOSKI or any of their
respective Subsidiaries (including Indebtedness set forth in Schedule 8.01)
representing the purchase price of Capital Expenditures, that is secured by the
asset purchased, provided that no Default exists or results therefrom;     (h)  
Indebtedness referred to in the definition of Good Time Acquisition.     (i)  
Indebtedness of the Borrower, ALOSKI or any of their respective Subsidiaries
incurred to finance the acquisitions permitted under Section 8.04(g) which is
not secured by a Lien on the Collateral, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date;     (j)  
Hedging Agreements permitted by Section 8.05;     (k)   Indebtedness from
judgments that otherwise do not constitute a Default or Event of Default; and  
  (l)   Indebtedness other than those listed in (a) through (k) above in the
aggregate amount of $2,000,000 during the term of this Agreement.

Without in any way limiting the foregoing, no Subordinated Debt shall be
permitted unless and until Required Lenders shall have consented to such
Subordinated Debt and approved all documents and terms related thereto, which
consent and approval may be granted or withheld in the sole and absolute
discretion of Required Lenders.
     SECTION 8.02 Liens. The Borrower will not, and will not permit ALOSKI or
any of their respective Subsidiaries to, create, incur, assume or permit to
exist any Lien on any property or asset (including without limitation stock or
other Equity Interests in any of the Subsidiaries) now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:

  (a)   Permitted Encumbrances;     (b)   any Lien that is set forth on
Schedule 8.02 and exists as of the date hereof on any property or asset of the
Borrower, ALOSKI or any of their respective Subsidiaries; provided that (i) such
Lien shall not apply to any other property or asset of the Borrower, ALOSKI or
any of their respective Subsidiaries and (ii) such Lien shall secure only those
obligations which it secures on the date

Page 45



--------------------------------------------------------------------------------



 



      hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;     (c)   Liens securing
Indebtedness permitted by clauses (f) and (g) of Section 8.01;     (d)   Liens
securing Indebtedness permitted by clauses (h) and (i) of Section 8.01 to the
extent such Liens do not cover the Collateral; and     (e)   Liens created under
the Loan Documents.

     SECTION 8.03 Fundamental Changes.

  (a)   The Borrower will not, and will not permit ALOSKI or any of their
respective Subsidiaries to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, (i) any
Subsidiary or ALOSKI may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation, (ii) any Subsidiary that is not a
Guarantor may merge into any wholly-owned Subsidiary in a transaction in which
the surviving entity is a wholly-owned Subsidiary, (iii) any Guarantor may be
dissolved, liquidated or merged into another Subsidiary, so long as such
dissolution, liquidation or merger results in all assets of such Guarantor being
owned by the Borrower or another Guarantor, and (iv) any Subsidiary that is not
a Guarantor may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not disadvantageous to the Lenders and so long as such liquidation or
dissolution results in all assets of such Subsidiary being owned by the Borrower
or a wholly-owned Subsidiary.     (b)   The Borrower will not, and will not
permit ALOSKI or any of their respective Subsidiaries to, engage in any business
other than businesses of the type conducted by the Borrower, ALOSKI or any of
their respective Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto.     (c)   The Borrower will not, and will
not permit ALOSKI or any of their respective Subsidiaries to, change their
respective fiscal years.

     SECTION 8.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit ALOSKI or any of their respective
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly owned Subsidiary prior to such merger) any
Equity Interests, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
all or substantially all of the assets of any other Person or any assets of any
other Person constituting a business unit or division, except:

Page 46



--------------------------------------------------------------------------------



 



  (a)   Permitted Investments;     (b)   Equity Interests existing on the date
hereof in the Subsidiaries;     (c)   Equity Interests in Subsidiaries formed
after the Effective Date provided that each such Subsidiary becomes a Guarantor
and otherwise complies with the requirements of Section 7.11;     (d)   loans or
advances made by the Borrower to any Guarantor and made by any Guarantor to the
Borrower or any other Guarantor;     (e)   accounts receivable for sales of
inventory and other products and services provided by the Borrower, ALOSKI and
their respective Subsidiaries to their respective customers in the ordinary
course of business of the Borrower, ALOSKI and their respective Subsidiaries;  
  (f)   the Skinny’s Acquisition provided that ALOSKI becomes a Guarantor and
executes the Security Agreement;     (g)   Permitted Acquisitions;     (h)  
Capital Expenditures; and     (i)   Guarantees constituting Indebtedness
permitted by Section 8.01.

     SECTION 8.05 Hedging Agreements. The Borrower will not, and will not permit
ALOSKI or any of their respective Subsidiaries to, enter into any Hedging
Agreement; provided, however, that Borrower, ALOSKI and their respective
Subsidiaries shall be permitted to enter into Hedging Agreements in the ordinary
course of business with Administrative Agent or a third party acceptable to
Administrative Agent to (i) hedge interest rate risk on the Loans, or (ii) hedge
up to $500,000 in the aggregate of any other type of risk.
     SECTION 8.06 Restricted Payments; Certain Payments of Indebtedness.

  (a)   The Borrower will not, and will not permit ALOSKI or any of their
respective Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment or incur any obligation, (contingent or
otherwise) to do so, except (i) the Borrower may declare and pay dividends with
respect to its Equity Interests payable solely in additional Equity Interests in
Borrower, (ii) Borrower may declare and pay dividends to any Guarantor
(including, without limitation, Alon Interests), and (iii) Subsidiaries may
declare and pay dividends to the Borrower or any Guarantor.     (b)   The
Borrower will not, and will not permit ALOSKI or any of their respective
Subsidiaries to, make or agree to pay or make, directly or indirectly, any
payment or other distribution (whether in cash securities or other property) of
or in respect of principal of or interest on any Indebtedness, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking

Page 47



--------------------------------------------------------------------------------



 



    fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Indebtedness, except:

  (i)   payment of Indebtedness created under the Loan Documents;     (ii)  
refinancings of Indebtedness to the extent permitted by Section 8.01;     (iii)
  payment of secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness, provided
that such sale or transfer is otherwise permitted by this Agreement;     (iv)  
payment or prepayment of Capital Lease Obligations, so long as no Default is
existing or would result therefrom; and     (v)   payment when due of
obligations under Hedging Agreements.

     SECTION 8.07 Transactions with Affiliates. The Borrower will not, and will
not permit ALOSKI or any of their respective Subsidiaries to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except as permitted in this Agreement
and except (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower, ALOSKI and their respective
Subsidiaries than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among the Borrower and the Guarantors
not involving any other Affiliate, and (c) any Restricted Payment permitted by
Section 8.06.
     SECTION 8.08 Restrictive Agreements. The Borrower will not, and will not
permit ALOSKI or any of their respective Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower, ALOSKI or any of their respective Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any of their respective Subsidiaries to pay dividends or
other distributions with respect to any Equity Interests in such Subsidiary or
to make or repay loans or advances to the Borrower, ALOSKI or any of their
respective Subsidiaries or to Guarantee Indebtedness of the Borrower, ALOSKI or
any of their respective Subsidiaries; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 8.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.

Page 48



--------------------------------------------------------------------------------



 



     SECTION 8.09 Disposition of Assets. Except as otherwise permitted in
Section 8.03, the Borrower will not, and will not permit ALOSKI or any of their
respective Subsidiaries to sell, lease, assign, transfer, or otherwise dispose
of any of their respective assets (including without limitation stock or other
Equity Interests in any of the Subsidiaries or any of the voting rights of any
such stock or other Equity Interests); provided, however, that the following
dispositions shall be permitted so long as the Borrower, ALOSKI and their
respective Subsidiaries, as applicable, receive full, fair and reasonable
consideration at the time of such disposition at least equal to the fair market
value of such asset being disposed and the proceeds of such disposition are
deposited in accounts of Borrower maintained at the offices of Administrative
Agent:

  (a)   dispositions of inventory in the ordinary course of business of the
Borrower, ALOSKI and their respective Subsidiaries;     (b)   non-exclusive
licenses of intellectual property and leases and licenses of other property by
the Borrower, ALOSKI and their respective Subsidiaries to their respective
customers in connection with providing products and services to such customers
in the ordinary course of business of the Borrower, ALOSKI and their respective
Subsidiaries.     (c)   sales, transfers and other dispositions to the Borrower,
ALOSKI or any of their respective wholly-owned Subsidiaries that are Guarantors;
    (d)   disposition of assets that are worn out, obsolete or no longer used or
useful in the conduct of the business of the Borrower, ALOSKI and their
respective Subsidiaries in Borrower’s reasonable business judgment;     (e)  
disposition of up to 6 convenience stores during any fiscal year, the proceeds
of which are applied to the Obligations;     (f)   disposition of up to 10
convenience stores during any fiscal year, which are replaced by convenience
stores of similar value within six (6) months after the disposition of such
stores;     (g)   disposition of any convenience stores during any fiscal year
which are not owned by any entity which is a party to the Security Agreement,
which are not subject to a Lien created under the Loan Documents or which are
subject to a Lien permitted under Section 8.02 (b) and (c);     (h)   other
asset dispositions which do not exceed $1,000,000 in the aggregate during the
term of this Agreement; and     (i)   disposition of any of the convenience
stores listed on Schedule 8.09(i), the proceeds of which must be applied by
Borrower and ALOSKI to the Obligations.

     SECTION 8.10 Sale and Leaseback. The Borrower will not enter into, and will
not permit ALOSKI or any of their respective Subsidiaries to enter into, any
arrangement with any

Page 49



--------------------------------------------------------------------------------



 



Person pursuant to which it leases from such Person real or personal property
that has been or is to be sold or transferred, directly or indirectly, by it to
such Person; provided that the Borrower, ALOSKI and their respective
Subsidiaries will be permitted to enter into such arrangements involving sales
of personal property not to exceed $500,000 in the aggregate during the term of
this Agreement in connection with Capital Lease Obligations permitted by Section
8.01(e).
     SECTION 8.11 Accounting. The Borrower will not, and will not permit ALOSKI
or any of their respective Subsidiaries to, change its fiscal year or make any
change (a) in accounting treatment or reporting practices, except as required by
GAAP and disclosed to the Administrative Agent, or (b) in tax reporting
treatment, except as required by law and disclosed to the Administrative Agent.
     SECTION 8.12 Amendment of Material Documents. The Borrower will not, and
will not permit ALOSKI or any of their respective Subsidiaries to, amend, modify
or waive any of its rights or obligations under its certificate of
incorporation, by-laws, other organizational documents or any documents
evidencing or relating to any Indebtedness of the Borrower, ALOSKI or any of
their respective Subsidiaries, unless such amendment, modification or waiver
would not create a Material Adverse Effect. At any time any Subordinated Debt
exists, the Borrower will not, and will not permit ALOSKI or any of their
respective Subsidiaries to, amend, modify, or waive any of its rights or
obligations under or any terms or provisions of any Subordinated Debt or any
document evidencing, governing or otherwise relating to any Subordinated Debt.
     SECTION 8.13 Preferred Equity Interests. The Borrower will not, and will
not permit ALOSKI or any of their respective Subsidiaries to, issue any
preferred stock or other preferred Equity Interests.
     SECTION 8.14 Synthetic Repurchases. The Borrower will not, and will not
permit ALOSKI or any of their respective Subsidiaries to, enter into, or be a
party to, or make any payment under, any Synthetic Purchase Agreement.
ARTICLE IX
Financial Covenants
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Administrative Agent and the
Lenders that:
     SECTION 9.01 Fixed Charge Coverage Ratio. The Borrower will as of the end
of each of Borrower’s fiscal years maintain or cause to be maintained a Fixed
Charge Coverage Ratio of not less than 1.25 to 1.00; provided, however, that if
Borrower fails to satisfy this requirement as of the end of any fiscal year,
such failure shall not be an Event of Default if Alon USA shall have maintained
a Fixed Charge Coverage Ratio of not less than 1.25 to 1.00 as of the end of
same fiscal year.

Page 50



--------------------------------------------------------------------------------



 



ARTICLE X
Events of Default
     SECTION 10.01 Default. If any of the following Events of Default shall
occur:

  (a)   the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise, and such failure shall continue for
three (3) days;     (b)   the Borrower shall fail to pay any interest on any
Loan or any fee or any other amount (other than an amount referred to in clause
(a) of this Section) payable under this Agreement, when and as the same shall
become due and payable, and such failure shall continue for three (3) days;    
(c)   any representation or warranty made or deemed made by or on behalf of the
Borrower, ALOSKI or any of their respective Subsidiaries in or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, shall prove to
have been materially incorrect when made or deemed made;     (d)   the Borrower
shall fail to observe or perform any covenant, condition or agreement contained
in this Agreement or any other Loan Document and, only in respect of the
covenants in Sections 7.03 through 7.14 of this Agreement, such failure shall
continue unremedied for ten days;     (e)   the Borrower, ALOSKI or any of their
respective Subsidiaries shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable, and such failure is not waiver and
continues beyond any applicable cure period;     (f)   any event or condition
occurs that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; and such
occurrence is not waived and continues beyond any applicable grace period;
provided that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness provided that such sale or transfer is
otherwise permitted by this Agreement;

Page 51



--------------------------------------------------------------------------------



 



  (g)   the Borrower, ALOSKI, or any of their respective Subsidiaries, or any
Guarantor (other than Alon USA and Alon Interests) shall fail to observe or
perform any covenant, condition or agreement in respect of any Subordinated
Debt, or any default or event of default shall occur under any document or
agreement evidencing or relating to any such Subordinated Debt;     (h)   an
involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Borrower, ALOSKI or any of their respective Subsidiaries or any of their
respective debts, or of a substantial part of any of their respective assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower, ALOSKI or any of their respective Subsidiaries or for a substantial
part of any of their respective assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;     (i)   the
Borrower, ALOSKI or any of their respective Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (g) of this Section, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower, ALOSKI or any of their
respective Subsidiaries or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;     (j)
  the Borrower, ALOSKI or any of their respective Subsidiaries shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;     (k)   one or more judgments for the payment of money in an
aggregate amount in excess of $1,000,000 (net of judgment amounts to the extent
covered by insurance) shall be rendered against the Borrower, ALOSKI, any of
their respective Subsidiaries or any combination thereof and the same shall
remain undischarged for a period of time in excess of the period provided by
applicable law for the filing of an appeal of such judgment or judgments or 30
consecutive days, whichever is shorter, during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower, ALOSKI or any of their
respective Subsidiaries to enforce any such judgment;

Page 52



--------------------------------------------------------------------------------



 



  (l)   an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower, ALOSKI
and/or any of their respective Subsidiaries in an aggregate amount exceeding
$1,000,000;     (m)   a Change in Control shall occur;     (n)   a Material
Adverse Effect shall occur;     (o)   this Agreement or any other Loan Document
shall cease to be in full force and effect or shall be declared null and void or
the validity or enforceability thereof shall be contested or challenged by the
Borrower, ALOSKI or any of their respective Subsidiaries or any of their
respective shareholders, or the Borrower or any Guarantor shall deny that it has
any further liability or obligation under any of the Loan Documents, or any Lien
created by the Loan Documents shall for any reason cease to be a valid, first
priority perfected security interest in and Lien upon any of the Collateral
purported to be covered thereby, subject to any Liens permitted under
Section 8.02 of this Agreement and except to the extent that any such loss of
perfection or priority results from the failure of the Agent to maintain
possession of certificates representing securities pledged under the Security
Agreement;     (p)   $5,000,000 or more of any properties, revenues and/or
assets of Borrower, ALOSKI or any of their respective Subsidiaries shall become
subject to an order of forfeiture, seizure or divestiture and the same shall not
have been discharged within 30 days from the date of entry thereof; or     (q)  
the Borrower, ALOSKI, any of their respective Subsidiaries or any Guarantor
shall make any payment on account of any Subordinated Debt, except (i) to the
extent such payment is permitted by the terms of the subordination provisions
applicable to such Subordinated Debt, or (ii) no Event of Default exists and
such payment is made on an intercompany loan between any Guarantor and Borrower.

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Section, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued

Page 53



--------------------------------------------------------------------------------



 



hereunder, shall automatically become due and payable, without notice, demand,
presentment, notice of dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, protest, or other formalities of any
kind, all of which are hereby waived by the Borrower. In addition to the rights
and remedies as set forth above, Administrative Agent may also require that
Borrower and all Guarantors (other than Alon Interest and Alon USA) grant for
the benefit of Administrative Agent and all Lenders (pursuant to a deed of trust
in form and content satisfactory to Adminstrative Agent in its sole judgment), a
Lien on all of the real estate interests of Borrower and all Guarantors (other
than Alon Interest and Alon USA) to secure payment and performance of the
Obligations. If any Event of Default shall occur and be continuing, the
Administrative Agent may exercise all rights and remedies available to it in law
or in equity, under the Loan Documents, or otherwise, including, without
limitation, the right to foreclose or otherwise enforce any Lien granted to the
Administrative Agent for the benefit of itself and the Lenders to secure payment
and performance of the Obligations.
     SECTION 10.02 Performance by the Administrative Agent. If the Borrower
shall fail to perform any covenant or agreement contained in any of the Loan
Documents, the Administrative Agent may perform or attempt to perform such
covenant or agreement on behalf of the Borrower. In such event, the Borrower
shall, at the request of the Administrative Agent, promptly pay any amount
expended by the Administrative Agent in connection with such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the Maximum Rate from and including the date of such expenditure to
but excluding the date such expenditure is paid in full. Notwithstanding the
foregoing, it is expressly agreed that neither the Administrative Agent nor any
Lender shall not have any liability or responsibility for the performance of any
obligation of the Borrower under this Agreement or any other Loan Document.
ARTICLE XI
The Administrative Agent
     Each of the Lenders hereby irrevocably appoints the Administrative Agent as
its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms of the Loan Documents, together with such actions and powers as are
incidental thereto.
     The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower, ALOSKI or any of their respective
Subsidiaries or other Affiliate thereof as if it were not the Administrative
Agent hereunder.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any

Page 54



--------------------------------------------------------------------------------



 



discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower,
ALOSKI or any of their respective Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 12.02) or in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article VI or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more subagents appointed by the
Administrative Agent. The Administrative Agent and any such subagent may perform
any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such subagent and to the Related Parties of the
Administrative Agent and any such subagent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, with the consent of Borrower (which
consent shall not be unreasonably withheld, and shall

Page 55



--------------------------------------------------------------------------------



 



not be required if any Default exists), to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, after
consulting with the Lenders appoint a successor Administrative Agent which shall
be a bank with an office in Dallas, Texas, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 12.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its subagents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
ARTICLE XII
Miscellaneous
     SECTION 12.01 Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
     (a) if to the Borrower, to it at:
413 A North Grant
Odessa, Texas 79761
Attention of David Erlich
Telecopy No. (432) 333-4535
With a copy to:
7616 LBJ Frwy
Suite 300
Dallas, Texas 75251
Attn: Michael Oster

Page 56



--------------------------------------------------------------------------------



 



Telecopy No. (972) 367-3724
     (b) if to the Administrative Agent and for any Borrowing Requests, to:
Wachovia Bank, National Association
5080 Spectrum Drive
Suite 500 East
Addison, Texas 75001
Attention of Clint Bryant
(Telecopy No. (972) 419-3136
     ; and

  (c)   if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
     SECTION 12.02 Waivers; Amendments.

  (a)   No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by the Borrower, ALOSKI or any of their respective
Subsidiaries therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender may have had notice or knowledge of such
Default at the time.     (b)   Neither this Agreement nor any other Loan
Document nor any provision hereof may be waived, amended or modified except, in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders or, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the

Page 57



--------------------------------------------------------------------------------



 



      Administrative Agent and the other parties thereto; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender, (iii) postpone the scheduled date of payment of
the principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender, (iv) change Section 2.13(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) reduce the Commitment of any Lender without
the written consent of each Lender, (vi) release any Guarantor without the
written consent of each Lender, except in connection with dispositions, mergers
or dissolutions expressly permitted by this Agreement, (vii) release all or any
substantial part of the Collateral from the Liens of the Loan Documents, without
the written consent of each Lender, except in connection with dispositions,
mergers or dissolutions permitted by this Agreement, or (viii) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent.

     SECTION 12.03 Expenses; Indemnity; Damage Waiver.

  (a)   The Borrower shall pay (i) all out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement, the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
out-of-pocket expenses incurred by the Administrative Agent and, after an Event
of Default, any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans, (iv) all transfer, stamp, documentary, or other similar taxes,
assessments or charges levied by any Governmental Authority in respect of this
Agreement or any of the other Loan Documents, (v) all costs, out-of-pocket
expenses, assessments and other charges incurred in connection with any filing,
registration, recording, or perfection of any security interest or Lien
contemplated by this Agreement or any

Page 58



--------------------------------------------------------------------------------



 



    other Loan Document, and (vi) all other reasonable costs and out-of-pocket
expenses incurred by the Administrative Agent in connection with this Agreement,
any other Loan Document or the Collateral, including without limitation costs,
fees, expenses and other charges incurred in connection with performing or
obtaining any audit or appraisal in respect of the Collateral or for any
surveys, environmental assessments, title insurance, filing fees, recording
costs and lien searches provided for herein; provided, however, that, unless
there is an Event of Default, Administrative Agent agrees that it will only
require reimbursement under this clause (vi) for one (1) such audit or appraisal
of the Collateral per calendar year.     (b)   THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES (OTHER THAN EXPENSES ADDRESSED UNDER SECTION
12.03(a) OF THIS AGREEMENT), INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF
ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY,
THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER
OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER TRANSACTIONS CONTEMPLATED
HEREBY, (II) ANY LOAN OR THE USE OF THE PROCEEDS THEREFROM, (III) ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY THE BORROWER, ALOSKI OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, OR
ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER, ALOSKI OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT ALTHOUGH EACH INDEMNITEE SHALL
BE INDEMNIFIED FOR SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES AND EXPENSES
ARISING FROM ITS OWN ORDINARY NEGLIGENCE, SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

Page 59



--------------------------------------------------------------------------------



 



      EXPRESS INDEMNITY FOR NEGLIGENCE:         PURSUANT TO THIS SECTION
12.03(b), THE BORROWER INDEMNIFIES EACH INDEMNITEE FOR LOSSES, CLAIMS,
LIABILITIES AND EXPENSES ARISING FROM ANY INDEMNITEE’S OWN ORDINARY NEGLIGENCE.
    (c)   To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.     (d)   To the
extent permitted by applicable law, the Borrower shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.     (e)   All amounts due under
this Section shall be payable upon written demand therefor.

     SECTION 12.04 Successors and Assigns.

  (a)   The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
    (b)   (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

Page 60



--------------------------------------------------------------------------------



 



  (A)   the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
a Default has occurred and is continuing, any other assignee; and     (B)   the
Administrative Agent, provided that no consent of the Administrative Agent shall
be required for an assignment of all or any portion of a Term Loan to a Lender,
an Affiliate of a Lender or an Approved Fund.

  (ii)   Assignments shall be subject to the following additional conditions:

  (A)   except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if a Default has occurred and is
continuing;     (B)   each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;     (C)   the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500; and     (D)   the assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 12.04(b), the term “Approved Fund” has the
following means:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

Page 61



--------------------------------------------------------------------------------



 



  (iii)   Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.12, 3.01, 3.05 and 12.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.     (iv)   The Administrative Agent, acting for
this purpose as an agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any time and from time to time upon prior notice.     (v)  
Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph. Each assigning Lender shall
surrender any Note subject to such assignment, and the Borrower shall execute
and deliver to the Administrative Agent in exchange for the surrendered Notes a
new Note payable to the order of the assignee in an amount equal to the
outstanding Term Loans assigned to such assignee pursuant to such Assignment and
Assumption and, if the assigning Lender has retained any Term Loans, a new Term
Note in an amount equal to the Term Loans

Page 62



--------------------------------------------------------------------------------



 



      retained by it hereunder. Such new Notes shall be in an aggregate face
amount of the surrendered Note, shall be dated the effective date of such
Assignment and Assumption, and shall otherwise be in substantially the form of
Exhibit “A” hereto and shall each constitute a “Note” for purposes of the Loan
Documents.

  (c)   (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 12.02(b) that affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.12, 3.01
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 12.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13(c) as though it were a Lender.         (ii) A Participant shall not
be entitled to receive any greater payment under Section 2.12 or 3.01 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.12 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.12(e) as though it were a
Lender.     (d)   Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest

Page 63



--------------------------------------------------------------------------------



 



      shall release a Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

     SECTION 12.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower, ALOSKI and any of their respective Subsidiaries
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 3.01, 3.05 and 12.03 and Article XI shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans and the Commitments
or the termination of this Agreement or any provision hereof.
     SECTION 12.06 Counterparts; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 6.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
     SECTION 12.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 12.08 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any and all of the Obligations, irrespective of whether or not any
demand shall have been made under this Agreement and although such Obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

Page 64



--------------------------------------------------------------------------------



 



     SECTION 12.09 GOVERNING LAW; VENUE; SERVICE OF PROCESS. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. THIS AGREEMENT
HAS BEEN ENTERED INTO IN DALLAS COUNTY, TEXAS, AND IT SHALL BE PERFORMABLE FOR
ALL PURPOSES IN DALLAS COUNTY, TEXAS. ANY ACTION OR PROCEEDING AGAINST THE
BORROWER UNDER OR IN CONNECTION WITH ANY OF THE LOAN DOCUMENTS MAY BE BROUGHT IN
ANY STATE OR FEDERAL COURT IN DALLAS COUNTY, TEXAS. THE BORROWER HEREBY
IRREVOCABLY (A) SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS, AND
(B) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT OR THAT ANY SUCH COURT IS AN
INCONVENIENT FORUM. THE BORROWER AGREES THAT SERVICE OF PROCESS UPON IT MAY BE
MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, AT ITS ADDRESS
SPECIFIED OR DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 12.01.
NOTHING HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS SHALL AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
LENDER TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR WITH RESPECT TO
ANY OF ITS RESPECTIVE PROPERTY IN COURTS IN OTHER JURISDICTIONS. ANY ACTION OR
PROCEEDING BY THE BORROWER AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER SHALL
BE BROUGHT ONLY IN A COURT LOCATED IN DALLAS COUNTY, TEXAS.
     SECTION 12.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 12.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 12.12 Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ directors, officers,

Page 65



--------------------------------------------------------------------------------



 



employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any actual or prospective assignee of or Participant in any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Borrower. For
the purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     SECTION 12.13 Maximum Interest Rate. No provision of this Agreement or of
any other Loan Document shall require the payment or the collection of interest
in excess of the maximum amount permitted by applicable law. If any excess of
interest in such respect is hereby provided for, or shall be adjudicated to be
so provided, in any Loan Document or otherwise in connection with this loan
transaction, the provisions of this Section shall govern and prevail and neither
the Borrower nor the sureties, guarantors, successors, or assigns of the
Borrower shall be obligated to pay the excess amount of such interest or any
other excess sum paid for the use, forbearance, or detention of sums loaned
pursuant hereto. In the event any Lender ever receives, collects, or applies as
interest any such sum, such amount which would be in excess of the maximum
amount permitted by applicable law shall be applied as a payment and reduction
of the principal of the indebtedness evidenced by the Notes; and, if the
principal of the Notes has been paid in full, any remaining excess shall
forthwith be paid to the Borrower. In determining whether or not the interest
paid or payable exceeds the Maximum Rate, the Borrower and each Lender shall, to
the extent permitted by applicable law, (a) characterize any non-principal
payment as an expense, fee, or premium rather than as interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the entire contemplated term of the indebtedness evidenced by the
Notes so that interest for the entire term does not exceed the Maximum Rate.
     SECTION 12.14 Non-Application of Chapter 346 of Texas Finance Code. The
provisions of Chapter 346 of the Texas Finance Code are specifically declared by
the parties hereto not to be applicable to this Agreement or any of the other
Loan Documents or to the transactions contemplated hereby.

Page 66



--------------------------------------------------------------------------------



 



     SECTION 12.15 NO ORAL AGREEMENTS. THIS AGREEMENT, THE NOTES, ANY SEPARATE
LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE ADMINISTRATIVE AGENT, AND
THE OTHER LOAN DOCUMENTS REFERRED TO HEREIN REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES HERETO AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.
     SECTION 12.16 No Fiduciary Relationship. The relationship between the
Borrower and each Lender with respect to the Loan Documents and the Transactions
is solely that of debtor and creditor, and neither the Administrative Agent nor
any Lender has any fiduciary or other special relationship with the Borrower
with respect to the Loan Documents and the Transactions, and no term or
condition of any of the Loan Documents shall be construed so as to deem the
relationship between the Borrower and any Lender with respect to the Loan
Documents and the Transactions to be other than that of debtor and creditor.
     SECTION 12.17 Construction. The Borrower, the Administrative Agent and each
Lender acknowledge that each of them has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the parties
hereto.
[Remainder of this page intentionally blank. Signature pages follow.]

Page 67



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

           
SOUTHWEST CONVENIENCE STORES, LLC, a Texas limited liability company
      By:   /s/ Jeff Morris         Name:   Jeff Morris        Title:   Chairman
of the Board of Managers        WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender
and as Administrative Agent
      By:   /s/ Gideon Oosthuizen         Name:   Gideon Oosthuizen       
Title:   Senior Vice President        BANK LEUMI USA, a New York corporation, as
a Lender
      By:   /s/ Hanita Musel         Name:   Hanita Musel        Title:   AT   
 

Page 68